Announcement by the President: see Minutes
I should like to inform Members that a number of extra recording engineers using special equipment will be present in plenary during the course of this part-session. These engineers will record the debates and votes in order to produce a 360o panorama of Parliament's work.
This film will be shown as part of the permanent exhibition on Parliament's work in an interactive model of the Chamber in the new Visitors Centre in Brussels. I have been given clear assurances that the engineers will be extremely discreet and will not cause any disruption to our work. Thank you for your understanding.